        Case 1:15-cr-00288-MC          Document 109       Filed 02/08/21     Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

               Plaintiff,                                            No. 1:15-cr-00288-MC
       v.
                                                                     OPINION AND ORDER
JUSTIN JONES,

            Defendant.
_____________________________

MCSHANE, Judge:

       Defendant Justin Jones moves to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255, arguing that his conviction of Hobbs Act robbery is no longer a “crime of violence”

after the Court’s decision in United States v. Davis. See 139 S. Ct. 2319 (2019) (finding that the

residual clause of 18 U.S.C. § 924(c)(3)(B) was unconstitutionally vague). Because Hobbs Act

robbery remains a “crime of violence,” Mr. Jones’s motion to vacate his sentence, ECF No. 91, is

DENIED.

                                      LEGAL STANDARD

       A federal prisoner in custody under sentence may move the sentencing court to vacate, set

aside, or correct the sentence on the ground that “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack . . . .” 28 U.S.C. § 2255(a). To warrant relief, a petitioner must

demonstrate that an error of constitutional magnitude had a substantial and injurious effect or

influence on the guilty plea or the jury's verdict. Brecht v. Abrahamson, 507 U.S. 619, 637



1 – OPINION AND ORDER
          Case 1:15-cr-00288-MC             Document 109         Filed 02/08/21        Page 2 of 3




(1993); see also United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now

that Brecht's harmless error standard applies to habeas cases under section 2255, just as it does to

those under section 2254.”).

                                               DISCUSSION

        As the Government noted in its response, the Ninth Circuit has already found that Hobbs

Act robbery remains a crime of violence under the “elements clause” of 18 U.S.C. § 924. Gov.’s

Resp. 5, ECF No. 100; United States v. Dominguez, 954 F.3d 1251, 1261 (9th Cir. 2020). Like Mr.

Jones, Monico Dominguez also challenged his Hobbs Act robbery conviction as not qualifying as

a crime of violence following Davis. Id. at 1258 (citing Davis, 139 S. Ct. at 2324). While Mr.

Dominguez argued that he could not be convicted under the remaining constitutional part of the

statute, the elements clause, the panel disagreed. Id. at 1260. Using the categorical approach, the

Dominguez court instead found that “Hobbs Act robbery . . . is categorically a crime of violence

under the elements clause, because it ‘requires at least an implicit threat to use . . . violent physical

force.’” Id. (quoting United States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017)).

        Despite this precedent, Mr. Jones insists that Dominguez is not controlling because it

ignores “the precise argument that Mr. Jones has raised in his petition.” Def.’s Reply 2, ECF No.

104. From Mr. Jones’s perspective, no court has ever considered his contention “that threats of

future (rather than immediate) injury to property (rather than persons) can qualify as crimes of

violence under the elements clause.”1 Id. at 2–3. (citations omitted). But the Dominguez court was

clear in its categorical analysis that it was considering the “least serious” form of Hobbs Act

robbery in its decision. 954 F.3d at 1260. And as noted in Dominguez, the categorical analysis does



1
  Mr. Jones points to United States v. Chea, No. 4:98-cr-40003-2-CW, 2019 WL 5061085 (N.D. Cal. Oct. 2, 2019) as
an on-point treatment of his argument, but Chea was decided without the benefit of Dominguez. Thus, Mr. Jones’s
reliance on Chea is unavailing.

2 – OPINION AND ORDER
        Case 1:15-cr-00288-MC          Document 109       Filed 02/08/21     Page 3 of 3




not require a court to consider every possible set of facts. Id. (“We need not analyze whether the

same would be true if the target were ‘intangible economic interests,’ because Dominguez fails to

point to any realistic scenario in which a robber could commit Hobbs Act robbery by placing his

victim in fear of injury to an intangible economic interest.” (emphasis added)). The Court therefore

agrees with the Government that this Court is bound by Dominguez and that Mr. Jones’s argument

must fail. See In re Zermeno-Gomez, 868 F.3d 1048, 1052 (9th Cir. 2017) (“Under our law of the

circuit doctrine, a published decision of this court constitutes binding authority which must be

followed unless and until overruled by a body competent to do so.” (quotations and citations

omitted)).

       Because the Dominguez decision is binding, Mr. Jones’s conviction stands as a crime of

violence under 18 U.S.C. § 924(c)(1)(A).

                                         CONCLUSION

       For these reasons, Mr. Jones’s motion to vacate his sentence, ECF No. 91, is DENIED.



IT IS SO ORDERED.


       DATED this 8th day of February, 2021.

                                              _s/Michael J. McShane____________
                                              Michael J. McShane
                                              United States District Judge




3 – OPINION AND ORDER
